Citation Nr: 1610951	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen a previously denied claim for service connection for a gastrointestinal disorder.  

The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing is of record.  In a February 2015 decision, the VLJ who presided over the March 2013 hearing issued a decision in which the claim for service connection for a gastrointestinal disorder was reopened and remanded for further development.  That VLJ subsequently sought an expert medical opinion in September 2015.  The case has been returned to the Board.  

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In December 2015, the Board sent a letter to the Veteran that explained that the VLJ who presided over his hearing was no longer available to participate in the appeal, and which offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  That same month, the Veteran responded that he did not want another hearing.  The Board can therefore proceed with the matter on appeal.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The probative evidence of record establishes that the Veteran's dyspepsia had its clinical onset during active service. 

CONCLUSION OF LAW

The criteria for service connection for dyspepsia have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for dyspepsia, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a gastrointestinal disorder.  He asserts that his condition began during service in 1977 and that he has had stomach problems ever since then, to include gastrointestinal pain.  The Veteran asserts that during service, he would report to the clinic to seek help for the pain and gastrointestinal problems he was having, and the medics would address the problem by giving him boxes of Maylox, which eased the pain but never eliminated the problem.  He contends that he continues to suffer from severe gastrointestinal pains and that he also continues to self-medicate with over-the-counter pain relievers.  

Service treatment records document that the Veteran was seen in December 1976 with complaint of upper abdominal pain and chest pain along sternum.  The assessments were questionable pluritis and gastritis.  The plan included taking Mylanta.  

The Veteran was seen in January 1977 with a history of abdominal pain for three weeks without nausea, vomiting, constipation or diarrhea.  He reported the worst pain was from 9am until noon, though the pain was constant during the day.  It was noted that he had sudden, disabling stomach pain about three years prior about 1-2 times a year, with the longest episode lasting one minute.  No problem with foods was reported.  Physical examination showed burning epigastric pain; mild abdominal pain; sharp pain substernal with deep breath.  The impression was possible peptic ulcer?; possible acidic stomach?  An undated treatment record following this one contains a reported history as above with no relief from food.  The assessment was rule out peptic ulcer disease and reflux.  The plan included taking Mylanta.  

An upper GI series was performed in February 1977.  The impression was evidence of a small fundal gastric polyp; otherwise normal upper GI.  Findings showed that the stomach and duodenal bulb and loop were normal; proximal small bowel showed no abnormality.  

The Veteran was seen for follow up of abdominal pain with nausea and vomiting after what appears to be running in April 1977.  The assessment was abdominal pain.  

In September 1978, the Veteran reported a four day history of mid-epigastric pain.  The pain was somewhat pleuritic in nature and was sharp.  He had a similar experience one year previously at which time a small fundal gastric polyp was found on an upper GI series.  The Veteran had had no nausea or vomiting but had had no appetite recently.  He had had no diarrhea, constipation, melena or hematochezia.  The pain is sometimes felt radiating to the back.  Abdominal examination revealed mid-epigastric tenderness to deep palpation.  There was slight tenderness along the right upper quadrant area as well.  No masses or hepatosplenomegaly were present.  Rectal examination revealed guaiac negative stool.  Assessment was possible peptic ulcer disease, versus reflux esophagitis, versus gastric polyp.  The plan included Mylanta and an upper GI series.  A subsequent September 1978 record noted an acute duodenal ulcer was apparent; otherwise no significant abnormality detected; if gastric polyp is suspected, endoscopy is suggested.  It does not appear that either an upper GI series or endoscopy was performed following the September 1978 complaints.  

The Veteran was seen again in July 1979 with complaint of abdominal pain.  Objective evidence showed bowel sounds were within normal limits.  No masses were felt on abdominal examination and the abdomen was soft and slightly tender on palpation.  The assessment was gastroenteritis.  A subsequent July 1979 record indicates that the Veteran stated he was still having mild diarrhea times two weeks post gastroenteritis.  Objective evidence showed normal bowel sounds.  He was assessed with gastroenteritis with hard stools.

The Board sought an expert medical opinion in September 2015 due to its determination that the opinions rendered during two VA examinations were inadequate.  The expert was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's gastrointestinal disorders, diagnosed as dyspepsia and gastroesophageal reflux disease (GERD) in VA treatment records and on VA examination, had their clinical onset during active service or were related to any in-service disease, event, or injury, to include the in-service notations dated in January 1977, February 1977, April 1977, September 1978 and July 1979.

The expert opinion was provided by Dr. J. D. in November 2015.  Dr. D. provided an opinion that it is at least as likely as not that the Veteran's dyspepsia had its clinical onset during active service.  Dr. D. explained that there are multiple causes of dyspepsia, otherwise referred to as indigestion, and that dyspepsia is defined as a vague discomfort in the upper abdomen.  Dr. D. believed that the Veteran's dyspepsia is likely attributed to infection that was not treated during active service.  Dr. D. noted that a September 1978 upper GI series demonstrated a duodenal ulcer, which is associated with helicobacter pylori bacterium infection in 80 to 95 percent of cases.  Dr. D. explained that at that time, physicians did not know H. pylori existed and that it was discovered in 1982.  Dr. D. also explained that antacids and acid suppressive medication, which the Veteran received during active service, do not eradicate H. pylori, the treatment of which requires antibiotics.  Dr. D. also noted that the Veteran was stationed in Japan during active service and that H. pylori is quite common in such regions of the world, with the prevalence in individuals in Japan being 55 to 70 percent.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The expert also provided an opinion that the Veteran's heartburn or acid reflux, also referred to as GERD, more likely than not began after active duty.  Dr. D. explained that the first time heartburn was mentioned in the medical records was from after discharge and that the Veteran did not report heartburn while in active service based on records reviewed between January 1977 and July 1979.  Furthermore, an upper endoscopy in February 2012 demonstrated a hiatal hernia, which can predispose to acid reflux, and that the hiatal hernia appears to have developed after discharge from service since it was not reported on the upper GI series conducted during service.  This opinion is afforded high probative value.  Id.  

Given the probative opinion provided by the expert regarding the diagnosed dyspepsia, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for dyspepsia is warranted.  

The preponderance of the probative evidence of record, however, does not support the grant of service connection for the diagnosed GERD.  This is so because the only probative opinion of record, that provided by the expert in September 2015, clearly establishes that there was no mention of symptoms indicative of GERD made by the Veteran during active duty service and no hiatal hernia (which can predispose one to acid reflux) was noted on the upper GI series conducted during active service.  In the absence of any probative evidence establishing that the Veteran's diagnosed GERD had its clinical onset during active duty service or is etiologically related to the gastrointestinal complaints made during service, the Board finds that service connection for GERD is not warranted.  



ORDER

Service connection for dyspepsia is granted.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


